Title: James Madison to Thomas Jefferson Randolph, 6 July 1832
From: Madison, James
To: Randolph, Thomas Jefferson


                        
                            
                                Dear Sir.
                            
                            
                                
                                    Montpellier
                                
                                July 6th. 1832.
                            
                        
                        It is a painful consideration with me that I shall be unable to give my attendance at the periodical meeting
                            of the Visitors of the University which is near at hand. A continuance of the complaint which formerly prevented it, to
                            which has been added lately an attack of bilious fever, has reduced me to a degree of debility which does not permit me
                            entirely to leave my bed. I must ask the favor of you therefore to communicate to the Board this explanation of my
                            absence, with an assurance of the undiminished interest which I feel in the prosperity of the Institution under its care.
                            With affectionate esteem
                        
                            
                                James Madison
                            
                        
                    